Title: To Alexander Hamilton from Harrison Gray Otis, 17 December 1800
From: Otis, Harrison Gray
To: Hamilton, Alexander



Washington Decemr. 17. 1800
Dear Sir,

There exists the strongest probability that the electoral votes are equally divided between Messrs Jefferson and Burr. We have certain advices from So Carolina and Georgia, and wait only for intelligence from Kentucky and Tennessee to ascertain the fact. The gentlemen of the opposition are of opinion that this will be the case. The question now is, in what mode shall the friends of the federal government take advantage of this casualty? Can any terms be obtained from Mr Burr favorable to the true interest of the country and is he a man who will adhere to terms when stipulated? Is it advisable to attempt a negotiation with him and in what manner & through what channel shall it be conducted? We are inclined to beleive that some advantage may be derived from it but few of us have a personal acquaintance with Mr Burr. It is palpable that to elect him would be to cover the opposition with chagrin and to sow among them the seeds of a mortal division. But whether in any event he would act with the fri[e]nds to the constitution, or endeavor to redeem himself with his old party by the violence of his measures and the overthrow of the constitution, is a doubt which you may assist us to resolve. Your local situation and personal acquaintance with these men and the State of parties enables you to give an opinion upon a subject in which all the friends to the country have a common interest, and if you can venture to repose confidence in me, I will most solemnly pledge myself that your sentiment shall be received within my own breast, or communicated only to those whom you may designate. Should our expectation be realized which we shall know in a day or two, is it advisable to send a messenger to N York to confer with friends there, or attempt to bring Mr Burr here? What should be the outlines of an agreement with him, and (alas! it is a difficult question) what security can be devised for his adherence to it. I am anxious to act correctly and judiciously. It would be distressing to omit or misdirect an effort which might be beneficial to the country, or preserve the constitution, & I presume that honor and duty will sanction every endeavor to preserve it, even by an ineligible instrument. The Treaty is before the Senate, and I believe will be found another chapter in the book of humiliation. All claims for spoliation, it is said, are suspended during the war, all public ships captured by each party are to be surrendered,& in the language of the case of Bullum vs Botum after paying all costs we are permitted to begin again de novo. It is very doubtful in my mind whether the Senate ratify. I am Dr Sir
with respect & esteem   yr most obedt Serv

H G Otis

